MATTHIAS, J .
Where, upon the application of the plaintiff in error in the Court of Appeals, that court remands the “cause” to the trial court, not mtrely for the purpose of :co;rrectiing the record theretofore made in the trial court, but for the purpose of a further hearing therein, whether upon a supplemental motion for a new trial or otherwise,' the jurisdiction of such cause is then in the trial court, and the jurisdiction of the Court of Appeals can thereafter be invoked only by the method and within the time prescribed by statute.
Judgment reversed.
Marshall, C. J., Robinson, Jones and Day, JJ., concur.